Per Curiam.

We concur in the board’s findings and adopt its recommendation. The applicant has failed to prove by clear and convincing evidence that he possesses the requisite character, fitness, and moral qualifications for admission to the practice of law. Neal L. Grossman’s application to register as a candidate for admission to the practice of law is denied, and he is permanently prohibited from reapplying to take the Ohio bar examination and from reapplying for admission to the practice of law in Ohio.

Application denied.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.